                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DMSION

                                  NO. 5:19-CR-168-D


UNITED STATES OF AMERICA                 )
                                         )
             v.                          )        ORDER
                                         )
                                         )
MITCH HAMILTON PARRISH                   )

      On July 14, 202_0, the court conducted the sentencing hearing for Defendant's

conviction under count one of the indictment for this matter. During the hearing,

the court requested the government and Defendant, through his counsel, to draft

briefs regarding the application of restitution and special assessments under 18

U.S.C. §§ 2259(A)(a)(l) and 3014, and the Justice for Victims of Trafficking Act of

2015. The government submitted its brief under Docket Entry 55, and Defendant,

through counsel, submitted his brief under Docket Entry 57.

                                             I.

      After reviewing the briefs submitted by the parties, the court finds that

restitution is no longer sought based on the government's explanation as to an error

that lead to requests for restitution that did not apply to this case. See [D.E. 55]. The

court also finds that the additional special assessment under 18 U.S.C. § 2259A(a)(l)

does not apply since the offense conduct predated the enactment of the controlling

statute. See [D.E. 55]. Finally, the court finds that the special assessment under 18

U.S.C. § 3014 is applicable to this case, and Defendant has the resources to pay the

                                             1
special assessment. See [D.E. 55 and Presentencing Investigative Report, D.E. 44

at~~ 41 and 45].

                                          IL

      In sum, the court GRANTS the government's request and ORDERS Defendant

to pay a special assessment of $5,000, as required by 18 U.S.C. § 3014 and the Justice

for Victims of Trafficking Act of 2015.



      IT IS SO ORDERED, this __ii_ day of May, 2021.




                                 J   ES C. DEVER, III
                                 United States District Judge




                                          2
